1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10
11   RAUL GONZALES, JR., an individual,                  Case No.: 1:18-cv-00345-LJO-JLT
12                 Plaintiff,                            ORDER TO PLAINTIFF AND HIS ATTORNEY
13          v.                                           TO SHOW CAUSE WHY SANCTIONS SHOULD
                                                         NOT BE IMPOSED FOR FAILURE TO COMPLY
14   TRANS UNION, LLC, et al.,                           WITH THE COURT’S ORDERS
15                 Defendants.
16
17          At the scheduling conference, the Court set settlement conference and ordered the parties to
18   exchange settlement offers in advance. (Doc. 13 at 6-7) The defense has now reported that the plaintiff
19   has failed to comply with this requirement. (Doc. 22 at 2) Therefore, the Court ORDERS:
20          1.     No later than December 12, 2018, the plaintiff and his lawyers SHALL show cause in
21   writing why sanctions should not be imposed for their failure to comply with the Court’s order.
22   Alternatively, they may email a meaningful settlement demand to the defense and file a notice with the
23   Court that this has occurred. If this occurs, the defendants SHALL respond with an acceptance or
24   meaningful counteroffer no later than December 14, 2018 by email and file a notice that the response
25   has been provided.
26          If the plaintiff makes the offer and the defense responds, no later than noon on December 17,
27   2018, the parties SHALL jointly file a statement and lodge it to JLTOrders@caed.uscourts.gov,
28   indicating whether the settlement conference is likely to be productive. The Court will decide based

                                                     1
1    upon this statement, whether the settlement conference will go forward;

2           2.      If the settlement conference goes forward, Trans Union, LLC’s representative may be

3    available by telephone rather than attending the conference in person.

4
5    IT IS SO ORDERED.

6       Dated:     December 10, 2018                          /s/ Jennifer L. Thurston
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
